Opinion issued June 23, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-22-00124-CR
                            ———————————
                      IN RE AUSTIN MCCALLA, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Austin McCalla, incarcerated and acting pro se, has filed a petition for writ of

mandamus compelling the trial court to grant his motion for discovery and inspection

of evidence.1 We deny the petition.

                                  PER CURIAM

Panel consists of Justices Landau, Guerra, and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).


1
      The underlying case is The State of Texas v. Austin McCalla, cause number
      1693127010103, pending in the 230th District Court of Harris County, Texas, the
      Honorable Chris Morton presiding.